In an aetion *864to recover damages for wrongful death and conscious pain and suffering allegedly caused by medical malpractice, three of the individual defendants appeal from an order of the Supreme Court, Kings County, entered March 23, 1966, which granted plaintiff’s motion for a continuation of their examinations before trial and to direct them to give answers to certain questions previously propounded calling for expert or opinion testimony. Defendant Gross, by his notice of- appeal purports to appeal from the court’s decision only. Appeal dismissed, without costs (see decision on motion Alterman v. Maimonides Hosp., 25 A D 2d 864). Further, as to defendant Gross, no appeal lies from a decision.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.